DETAILED ACTION
This office action is made final. Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
No amendment to the claims.
Response to Amendment
Applicant accepted the invitation and elected to participate in the DSMER Pilot Program.
The previously pending rejection to claims 1-20, under 35 USC 101 (Alice), will be maintained.
Response to Arguments
Applicant’s arguments received on date 07/26/2022 have been fully considered, but they are not persuasive. Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims.

Response to Arguments under 35 USC 103:
Applicant asserts that “Examiner failed to make a sufficient prima facie showing that a person or ordinary skill would have been motivated to combine distinct teachings from Hunt to arrive at only portions of claim 1.” 
“Hunt fails to disclose any embodiment that comprises "acquiring point of sale data ... ," "acquiring consumer panel data ... ," and "acquiring loyalty card data ... ," "estimating a first household spend ... ," and "estimating a second household spend ... ;" and (2) the Examiner has not shown that a person of ordinary skill would have been motivated by Hunt to arrive at these limitation, the Examiner's obviousness rejections based on Hunt are improper.” Examiner respectfully disagrees.


In response to Applicant’s argument that Hunt is employing a (partial) obviousness analysis, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is noted that the Examiner has provided reasoning articulating why it would have been obvious to combine the references as proposed.
The Examiner notes that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Hunt is directed toward a method is provided for receiving a consumer panel dataset in a data fusion facility, receiving a consumer point-of-sale dataset in a data fusion facility, receiving a dimension dataset in a data fusion facility, fusing the datasets received in the data fusion facility into a new panel, estimating a consumer behavior using a first model based on the consumer panel dataset, estimating a consumer behavior using a second model based only on those consumers present in both the consumer panel dataset and the consumer point-of-sale dataset, and refining the first model based at least on the results of the second model. Zegarra combination is directed to assigning the proper weights to demographic, behavioral factors, therefore one of ordinary skill in the art would have recognized that that applying the known consumer panels techniques of Hunt would have yielded predictable results and resulted in an improved method. It would have been recognized that applying the techniques of Hunt to the teachings of the Zegarra, Kruger, and Hunt combination would have yielded predictable results because the level of ordinary skill in the art demonstrate by the references applied shows the ability to incorporate such consumer panels features into similar systems. Since the functionalities of the elements in the references do not interfere with each other, the results of the combination are predictable. The technical ability exists to combine the elements as claimed, and when combined the elements performed the same function as it did separately.
This is evidenced by Hunt discloses acquiring consumer panel data for a first a second plurality of consumers in in paras [0009] & [1321], wherein receiving a consumer point-of-sale dataset in the data fusion facility; and [0009] wherein the key associates the datasets in the data fusion facility based at least in part on consumers identified to be present both in the consumer panel dataset and in the fact dataset. Further, Hunt discloses acquiring loyalty card data for a third plurality of consumers, the loyalty card data including loyalty card purchases of one or more products by the third plurality of consumers at a first plurality of outlets operated by a retailer, wherein an overlap between the first plurality of consumers, the second plurality of consumers, and the third plurality of consumers varies over time (see Hunt, para [147], wherein a loyalty card market basket dataset may be received; para [153], wherein such a key can be used to relate loyalty card data (e.g., Grocery Store 1 loyalty card, Grocery Store 2 loyalty card, and Convenience Store 1 loyalty card) that are available for a single customer, so that the fact data from multiple sources can be used as a fused data source for analysis on desirable dimensions. For example, an analyst might wish to view time-series trends in the dollar sales allotted by the customer to each store within a given product category; and para [1471], wherein a plurality of data sources having data segments of varying accuracy may be identified, where the data sources may contain data relevant to an analytic purpose relating to determining consumer motivation for a purchase event. A plurality of overlapping data segments among the plurality of data sources may be identified to use for comparing the data sources. A factor may be calculated as a function of the comparison of the overlapping data segments. The factor to update a loyalty card market basket data set containing at least one of the data sources may be applied. In addition, product affinities across a plurality of channels may be determined, where product affinity information may be used to create a conclusion relating to at least one of a behavioral customer segment, a trip mission, and a neighborhood cluster). Moreover, Hunt discloses estimating a first household spend by the third plurality of consumers for a number of products on a per-product basis using a probabilistic distribution to adjust for underreporting of product purchases within the loyalty card purchases by the third plurality of consumers based on distributions of the loyalty card data, the consumer panel data, and the point of sale data (see Hunt, paras [0459]-[0462] & [0471], wherein referring to Fig. 7 shows a probabilistic distributions where sampling errors are those errors attributable to the normal (random) variation that would be expected due to the fact that, by the very act of sampling, measurements are not being taken from the entire population. Biases are systematic errors that affect any sample taken by a particular sampling method. The data fusion methods described herein may utilize, for example, consumer panel and store POS data sources to develop an estimate of household-level purchases for the "universe" of US households-where, for example, the universe may be defined by a data source such as the Acxiom InfoBase. While these approaches may remove much of the bias present, the sampling error (due to the underlying panel data source) may remain. A retailer's loyalty card data may address both of the remaining sources of error in three, related ways: 1) a retailer's loyalty card data may represent exact measurements of a household's purchases in a retailer's venues (subject to certain non-compliance issues). Therefore one of ordinary skill in the art would have recognized that the results of the combination were predictable. Moreover, it is noted that similar to the claimed invention, the optimization method disclosed by Hunt, utilizes an alpha-stable distribution for performing calculations. Also, Hunt discloses estimating a second household spend by the third plurality of consumers on one of the number of products on a per outlet basis by applying the machine learning model to identify unreported purchases of the one of the number of products in the loyalty card data by the third plurality of consumers (see Hunt, para [0462], wherein referring to FIG. 29, in a simplified example consisting of three households and three retailers, only a Retailer 1 is a participating retailer contributing its loyalty data for analysis. Based upon the data fusion methods described herein, analysis may provide an initial, bias-corrected estimate of the household-level purchases in all three retailers. In this example, comparison of the initial estimate with the loyalty data available for Retailer 1 shows a systematic underestimation of purchases. This identified bias may be quantified and used to correct the initial estimate for Retailer 1, but also for Retailers 2 and 3 (FIG. 30); paras [0339] & [0439]- [0440], wherein optimize the models, and/or create a new model or plurality of models. For example, a logic model and a neural model may compete and their outputs used and compared to optimize performance. The analytic server 134 may receive, processes, and/or produce data in accorHunt with a program that is expressed functionally, a program that is expressed procedurally, a rule based program, a state-based program, a heuristic, a machine learning algorithm; para [1326], wherein referring to Fig. 8 shows a fusion of incomplete data sources to create a more complete model and/or inconsistent data where the data fusion methodology reliably identifies predictable reasons why sales estimates from a consumer panel are inconsistent with POS data (i.e. unreported purchases) in known channels. It quantifies the degree to which products with common attributes require correction and it adjusts the consumer panel sales estimates for channels without POS to correct for biases. In addition, the methodology is built to allow for continuous improvement in the accuracy of sales estimates over time; and paras [0153]-[0154], wherein causal data may include data relating to any action or item that is intended to influence consumers to purchase an item, and/or that tends to cause changes, such as data about product promotion features, product displays, product price reductions, special product packaging, or a wide range of other causal data).
Further, Zegarra et al. discloses demographically weighting the loyalty card data to represent a national market (see Zegarra, page 3287, wherein the former will have to have a closer look at the structure of incentives in the payment industry and the path of substitution of cash by card payments assigning the proper weights to demographic, business and behavioral factors. Kruger et al. discloses a group of consumers to a second plurality of outlets not included in the first plurality of outlets (see Kruger, para [0015], wherein in FIG. 1, the "Panel" market participant denotes an organization that collects data from a group of consumers (e.g., by survey or other mechanism by which consumers self-report their behavior) without necessarily selling to or buying from the consumers; and para [0045], wherein the geographic sector corresponding to the line 39 in FIG. 3, in which data is available from both MegaMart and Texas Grocers. If the data from Texas Grocers indicates that a particular consumer has a loyalty card, but MegaMart's data does not reveal a corresponding loyalty card, then it can be inferred that the consumer does not shop at MegaMart. (Such an inference rests on the assumption that those who regularly shop at a store hold a loyalty card at that store).
As the claims have been given their "broadest reasonable interpretation consistent with the specification", the Examiner asserts that the scope and contents of the prior art have been determined, thereby satisfying the first factual inquiry set forth by Graham v. John Deere Co. The Examiner applied the teachings of Hunt and determined the deficiencies, thereby ascertaining the differences between the prior art and the claims at issue. The Examiner has fulfilled the role of factfinder while resolving the Graham inquiries, as per MPEP 2141, and determined that the level of ordinary skill in the art is reflected by the prior art itself, thereby resolving the level of ordinary skill in the pertinent art.  The Examiner asserts that the Graham factual inquiries have been properly resolved, resulting in a proper prima facie case of obviousness.  Accordingly, this argument is found unpersuasive.

Applicant asserts that “Examiner employed hindsight reasoning to stitch together a
partial obviousness rejection.” Examiner respectfully disagrees.

In response to Applicant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this instance, each of the references has been shown as being directed to subject matter analogous to Applicant’s field of endeavor (shopper loyalty and consumer panels, for estimating household spending) as well as reasonably pertinent to the problem faced by the inventor (permitting an accurate imputation, on a household level, of unreported purchases in loyalty card data, and can thus facilitate accurate estimates of total spending behavior by loyalty card households).
Furthermore, an articulated line of reasoning has been provided in the §103 rejection supporting the combination of references to arrive at the conclusion of obviousness and which, though not required, cites a portion of Zegarra et al. and Kruger et al. in support of the motivation to incorporate additional features found in the second/third references, particularly the motivation in the art to analyze sales and marketing data for an enterprise e.g. grocery store. Additional findings and rationale were provided in the §103 rejection to further bolster the rejection.  Accordingly, Applicant’s suggestion that the §103 rejection is based on improper hindsight analysis is not persuasive.
Moreover, with respect to Applicant’s argument against the motivation statement of Hunt cited in the §103 rejection, this argument also lacks merit because motivation is not required to support the combination of references in support of a §103 rejection.  Notably, the United States Court of Appeals for the Federal Circuit (CAFC) affirmed a decision of the Patent Trial and Appeals Board (PTAB) holding that an obvious rejection is proper even when there is no explicit teaching, suggestion, or motivation to combine prior art references in In re Ethicon, Inc., No. 2015-1696.  Ethicon appealed to the CAFC arguing that the PTAB’s decision does not provide any motivation for one of ordinary skill in the art to combine the prior art references.  The CAFC affirmed the PTAB stating:  “KSR directs that an explicit teaching, suggestion, or motivation in the references is not necessary to support a conclusion of obviousness.” 550 U.S. at 415–16.  The Supreme Court has instructed that “a court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions,” id. at 417, and apply “an expansive and flexible approach” to obviousness, id. at 415. 
For the reasons above Applicant’s arguments concerning the §103 rejection of claims 1, 4-6, 8, 10-17, 19, and 20 are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1, 17, and 20, the claim, when “taken as a whole,” is directed to the abstract idea of acquiring point of sale data for a first plurality of consumers; acquiring consumer panel data for a second plurality of consumers; acquiring loyalty card data for a third plurality of consumers, the loyalty card data including loyalty card purchases of one or more products by the third plurality of consumers at a first plurality of outlets operated by a retailer, wherein an overlap between the first plurality of consumers, the second plurality of consumers, and the third plurality of consumers varies over time; accessing the point of sale data, the consumer panel data, and the loyalty card data; demographically weighting the loyalty card data to represent a national market by weighting each of a number of purchasing segments as a ratio of national households in that purchasing segment to loyalty card households in that purchasing segment; estimating a first household spend by the third plurality of consumers for a number of products on a per-product basis using a probabilistic distribution to adjust for underreporting of product purchases within the loyalty card purchases by the third plurality of consumers based on distributions of the loyalty card data, the consumer panel data, and the point of sale data; the consumer panel data to estimate a proportion of shopping trips made by a group of consumers to a second plurality of outlets not included in the first plurality of outlets; and estimating a second household spend by the third plurality of consumers on one of the number of products on a per outlet basis to identify unreported purchases of the one of the number of products in the loyalty card data by the third plurality of consumers.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 17, and 20 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within certain methods of organizing human activity- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: “a processor, a memory, and machine learning model…… in claims 1, 17, and 20.”
Furthermore, Examiner asserts that claim 17 also does not include limitations amounting to significantly more than the abstract idea. Although claim 17 includes nontransitory computer readable medium that, when executing on one or more computing devices amounts to generic computing elements performing generic computing functions.
Furthermore, claims 1, 17, and 20 are generally linking the use of the abstract idea to a particular technical environment or field of use (i.e., machine learning). The use of machine learning techniques, it is common practice that such computational models/techniques and algorithms are per se of an abstract mathematical nature, irrespective of whether they can be “trained” based on training data. Hence, a mathematical method may contribute to the technical character of an invention, if it serves as technical purpose or if it regards as specific technical implementation motivated by the internal function of a computer. 
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1, 17, and 20 are implying that “….…training a machine learning model with the consumer panel data to estimate a proportion of shopping trips made by a group of consumers to a second plurality of outlets not included in the first plurality of outlets; and estimating a second household spend by the third plurality of consumers on one of the number of products on a per outlet basis by applying the machine learning model to identify unreported purchases of the one of the number of products in the loyalty card data by the third plurality of consumers.........……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1, 17, and 20 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-16 and 18-19 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1, 17, and 20 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 17, and 20 include various elements that are not directed to the abstract idea. These elements include a processor, a memory, and machine learning model. 
Examiner asserts that a processor, a memory, and machine learning model do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Furthermore, Examiner asserts that claim 17 also does not include limitations amounting to significantly more than the abstract idea. Although claim 17 includes nontransitory computer readable medium that, when executing on one or more computing devices amounts to generic computing elements performing generic computing functions.
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Fig. 1 and specification paras 23-24, 26, and 51-52)1, of the specification detail any combination of a generic computer system program to perform the system. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with comprising: a processor and a memory in claim 20 are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.2 In addition, using a processing device to process data has been well-understood, routine, conventional activity in the industry for many years.3
Claims 2-16 and 18-19 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 17, and 20.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea a computerized system comprising: a processor and a memory, the memory storing computer code executable by the processor to: access the point of sale data, the consumer panel data, and the loyalty card data; demographically weight the loyalty card data to represent a national market; train a machine learning model with the consumer panel; and estimate a second household spend are a known techniques. When viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a processing devices for carrying out the recited abstract idea, and as evinced by Hunt et al. (US Pub. No. 2008/0319829), hereinafter Hunt et al., para [1682]  demonstrates that it is well-understood, routine and conventional a processor, a memory, and machine learning model. Kruger et al. (US Pub. No. 2012/0150587), hereinafter Hunt et al., para [075] demonstrates that it is well-understood, routine and conventional nontransitory computer readable medium that, when executing on one or more computing devices. The evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8, 10-17, and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US Pub. No. 2008/0319829), in view of Santiago Carbó-Valverde, José M. Liñares-Zegarra et al. "How effective are rewards programs in promoting payment card usage? Empirical evidence," Journal of Banking & Finance 35 (2011) 3275–3291), in view of Kruger et al. (US Pub. No. 2012/0150587).
Regarding claim 1, Hunt discloses a method, comprising:
acquiring point of sale data for a first plurality of consumers (see Hunt, paras [0009] & [1321], wherein receiving a consumer point-of-sale dataset in the data fusion facility; and [0009] wherein the key associates the datasets in the data fusion facility based at least in part on consumers identified to be present both in the consumer panel dataset and in the fact dataset);
acquiring consumer panel data for a second plurality of consumers (see Hunt, paras [0009] & [1321], wherein receiving a consumer panel dataset in the data fusion facility; and [0009] wherein the key associates the datasets in the data fusion facility based at least in part on consumers identified to be present both in the consumer panel dataset and in the fact dataset);
acquiring loyalty card data for a third plurality of consumers, the loyalty card data including loyalty card purchases of one or more products by the third plurality of consumers at a first plurality of outlets operated by a retailer, wherein an overlap between the first plurality of consumers, the second plurality of consumers, and the third plurality of consumers varies over time (see Hunt, para [147], wherein a loyalty card market basket dataset may be received; para [153], wherein such a key can be used to relate loyalty card data (e.g., Grocery Store 1 loyalty card, Grocery Store 2 loyalty card, and Convenience Store 1 loyalty card) that are available for a single customer, so that the fact data from multiple sources can be used as a fused data source for analysis on desirable dimensions. For example, an analyst might wish to view time-series trends in the dollar sales allotted by the customer to each store within a given product category; and para [1471], wherein a plurality of data sources having data segments of varying accuracy may be identified, where the data sources may contain data relevant to an analytic purpose relating to determining consumer motivation for a purchase event. A plurality of overlapping data segments among the plurality of data sources may be identified to use for comparing the data sources. A factor may be calculated as a function of the comparison of the overlapping data segments. The factor to update a loyalty card market basket data set containing at least one of the data sources may be applied. In addition, product affinities across a plurality of channels may be determined, where product affinity information may be used to create a conclusion relating to at least one of a behavioral customer segment, a trip mission, and a neighborhood cluster);
by weighting each of a number of purchasing segments as a ratio of national households in that purchasing segment to loyalty card households in that purchasing segment (see Hunt, paras [0615]-[0619], wherein a basic purchase collection may include buyers projected that may be defined as a projected number of households. Used to predict a total census of product buyers, and may be calculated as a Sum of household weights within a given geography who purchased the product. [0619] A basic purchase collection may include loyalty dollars that may be defined as Among buyers of the product, the percent of Loyalty Dollars that the product represents to the buying households, and may be calculated as an Among product buyers, their product dollars divided by their Loyalty Dollars, multiplied by 100);
estimating a first household spend by the third plurality of consumers for a number of products on a per-product basis using a probabilistic distribution to adjust for underreporting of product purchases within the loyalty card purchases by the third plurality of consumers based on distributions of the loyalty card data, the consumer panel data, and the point of sale data (see Hunt, paras [0459]-[0462] & [0471], wherein referring to Fig. 7 shows a probabilistic distributions where sampling errors are those errors attributable to the normal (random) variation that would be expected due to the fact that, by the very act of sampling, measurements are not being taken from the entire population. Biases are systematic errors that affect any sample taken by a particular sampling method. The data fusion methods described herein may utilize, for example, consumer panel and store POS data sources to develop an estimate of household-level purchases for the "universe" of US households-where, for example, the universe may be defined by a data source such as the Acxiom InfoBase. While these approaches may remove much of the bias present, the sampling error (due to the underlying panel data source) may remain. A retailer's loyalty card data may address both of the remaining sources of error in three, related ways: 1) a retailer's loyalty card data may represent exact measurements of a household's purchases in a retailer's venues (subject to certain non-compliance issues). Thus, the estimated purchases for these household-venue combinations may be replaced with the actual purchases; 2) by using the data fusion approaches described herein, the initially-estimated purchases for households may be analytically compared with the households' actual purchases to identify, quantify, and model/correct for some or all of the remaining source(s) of bias. These biases may, then, be modeled out of the estimated behaviors of households in other, non-participating retailers-thereby improving the accuracy of those estimates, and; 3) while somewhat related to items 1 and 2, to the extent that the actual purchase data from the loyalty card households may be leveraged for feedback on an initial model's estimates, the overall modeling approach may be enhanced and/or corrected. A tactical example of this may be the use of household data at an aggregated level as an "auxiliary variable" against which to adjust the estimates, with the potential to reduce the sampling error. In embodiments, these three methods may be applied sequentially or concurrently across multiple retailers' loyalty data sources; and para [0462], wherein the public and private views may be consistent at aggregate levels due to the bias correction methods utilized. Referring to FIG. 29, in a simplified example consisting of three households and three retailers, only a Retailer 1 is a participating retailer contributing its loyalty data for analysis. Based upon the data fusion methods described herein, analysis may provide an initial, bias-corrected estimate of the household-level purchases in all three retailers. In this example, comparison of the initial estimate with the loyalty data available for Retailer 1 shows a systematic underestimation of purchases. This identified bias may be quantified and used to correct the initial estimate for Retailer 1, but also for Retailers 2 and 3 (FIG. 30));
training a machine learning model with the consumer panel data to estimate a proportion of shopping trips made by a group of consumers to (see Hunt, paras [0339] & [0439]- [0440], wherein optimize the models, and/or create a new model or plurality of models. For example, a logic model and a neural model may compete and their outputs used and compared to optimize performance. The analytic server 134 may receive, processes, and/or produce data in accorHunt with a program that is expressed functionally, a program that is expressed procedurally, a rule based program, a state-based program, a heuristic, a machine learning algorithm; and para [1322], wherein a retail channel characteristic dataset may be associated with the fused consumer panel dataset in order to determine an association between a retail channel characteristic and a consumer activity. The measure for a retail channel may be a growth opportunity channel, presented by fiscal quarter, presented by year, presented by month, presented by week, segmented by a product attribute, segmented by a consumer attribute, segmented by a venue, segmented by a time, segmented by a vendor, segmented by a manufacturer, segmented by a retailer, segmented by store, wherein the measure for a retail channel is an estimate of a consumer activity within a retail channel, and the like. Consumer activity may be a planned product purchase, an unplanned product purchase, an unplanned product purchase is an in-store department choice, an unplanned product purchase is an in-store at-the-shelf choice, associated with a trip type, and the like); and
estimating a second household spend by the third plurality of consumers on one of the number of products on a per outlet basis by applying the machine learning model to identify unreported purchases of the one of the number of products in the loyalty card data by the third plurality of consumers (see Hunt, para [0462], wherein referring to FIG. 29, in a simplified example consisting of three households and three retailers, only a Retailer 1 is a participating retailer contributing its loyalty data for analysis. Based upon the data fusion methods described herein, analysis may provide an initial, bias-corrected estimate of the household-level purchases in all three retailers. In this example, comparison of the initial estimate with the loyalty data available for Retailer 1 shows a systematic underestimation of purchases. This identified bias may be quantified and used to correct the initial estimate for Retailer 1, but also for Retailers 2 and 3 (FIG. 30); paras [0339] & [0439]- [0440], wherein optimize the models, and/or create a new model or plurality of models. For example, a logic model and a neural model may compete and their outputs used and compared to optimize performance. The analytic server 134 may receive, processes, and/or produce data in accorHunt with a program that is expressed functionally, a program that is expressed procedurally, a rule based program, a state-based program, a heuristic, a machine learning algorithm; para [1326], wherein referring to Fig. 8 shows a fusion of incomplete data sources to create a more complete model and/or inconsistent data where the data fusion methodology reliably identifies predictable reasons why sales estimates from a consumer panel are inconsistent with POS data (i.e. unreported purchases) in known channels. It quantifies the degree to which products with common attributes require correction and it adjusts the consumer panel sales estimates for channels without POS to correct for biases. In addition, the methodology is built to allow for continuous improvement in the accuracy of sales estimates over time; and paras [0153]-[0154], wherein causal data may include data relating to any action or item that is intended to influence consumers to purchase an item, and/or that tends to cause changes, such as data about product promotion features, product displays, product price reductions, special product packaging, or a wide range of other causal data). 
Hunt et al. fails to explicitly disclose demographically weighting the loyalty card data to represent a national market. 
Analogous art Zegarra et al. discloses demographically weighting the loyalty card data to represent a national market (see Zegarra, page 3287, wherein the former will have to have a closer look at the structure of incentives in the payment industry and the path of substitution of cash by card payments assigning the proper weights to demographic, business and behavioral factors to accurately develop new policies to increase the rate of substitution of cash by cards which, in many countries, is being slower than expected; page 3278, wherein both cardholders’ behavior and payment card usage, we rely on a set of responses to a 2005 national survey of 2961 individuals using cards).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hunt, regarding the Bias Reduction Using Data Fusion of Household Panel Data and Transaction Data, to have included demographically weighting the loyalty card data to represent a national market because it would have improved profitability and market share. Hunt discloses the price of the item is adjusted based at least in part on evaluations made using the information obtained. Using How effective are rewards programs in promoting payment card usage of Zegarra would improve the effectiveness in selected target demographics.
Hunt et al. fails to explicitly disclose a second plurality of outlets not included in the first plurality of outlets.
Analogous art Kruger et al. discloses a group of consumers to a second plurality of outlets not included in the first plurality of outlets (see Kruger, para [0015], wherein in FIG. 1, the "Panel" market participant denotes an organization that collects data from a group of consumers (e.g., by survey or other mechanism by which consumers self-report their behavior) without necessarily selling to or buying from the consumers; and para [0045], wherein the geographic sector corresponding to the line 39 in FIG. 3, in which data is available from both MegaMart and Texas Grocers. If the data from Texas Grocers indicates that a particular consumer has a loyalty card, but MegaMart's data does not reveal a corresponding loyalty card, then it can be inferred that the consumer does not shop at MegaMart. (Such an inference rests on the assumption that those who regularly shop at a store hold a loyalty card at that store).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hunt, regarding the Bias Reduction Using Data Fusion of Household Panel Data and Transaction Data, to have included a group of consumers to a second plurality of outlets not included in the first plurality of outlets because it would have improved profitability and market share. Hunt discloses the price of the item is adjusted based at least in part on evaluations made using the information obtained. Using the Data Integration and Analysis of Kruger would improve data accuracy.
Regarding claim 4, Hunt discloses the method of claim 1, wherein the machine learning model uses one or more predictors based on one or more items included in each of the consumer panel data and the loyalty card data, and wherein the machine learning model uses one or more outlets as a dependent variable (see Hunt, para [0426], wherein the analytic platform 100 may provide for a new product predictor that may provide for an on-demand software application for the maximizing of launch performance for new products and their associated revenue; para [0460], wherein the data fusion methods described herein may utilize, for example, consumer panel and store POS data sources to develop an estimate of household-level purchases for the "universe" of US households. A retailer's loyalty card data may address both of the remaining sources of error in three, related ways: 1) a retailer's loyalty card data may represent exact measurements of a household's purchases in a retailer's venues (subject to certain non-compliance issues); paras [0339] & [0439]- [0440], wherein optimize the models, and/or create a new model or plurality of models. For example, a logic model and a neural model may compete and their outputs used and compared to optimize performance. The analytic server 134 may receive, processes, and/or produce data in accorHunt with a program that is expressed functionally, a program that is expressed procedurally, a rule based program, a state-based program, a heuristic, a machine learning algorithm; para [1349], wherein a plurality of data sources having data segments of varying accuracy may be identified, where the data sources may contain data relevant to an analytic purpose relating to reporting activities of retail outlets; and para [1244], wherein iterating a simulation of the effect may be based at least in part on a statistical criterion (i.e., dependent variable), such as goodness of fit, co-linearity between independent variables used in the data projection, model stability, validity, a standard error of an independent variable, a residual, a user specified criterion, or other criterion).
Regarding claim 5, Hunt discloses the method of claim 4, wherein the one or more predictors include at least one of an income, a family composition, a geographic category, and a distance from retailers (see Hunt, para [0454], wherein household income; and para [0520], wherein geographic data (including breakdowns of stores by city, state, region, country or other geographic groupings).
Regarding claim 6, Hunt discloses the method of claim 4, wherein the consumer panel data lacks identification of a particular outlet at which a particular purchase was made by a particular consumer, and wherein one or more of location data, geographic data, and a trade area for the particular consumer is used by the machine learning model to predict the particular outlet (see Hunt, para [1333], wherein a competitive fusion step POS data are statistically compared against the all-outlet consumer network panel (Panel) data in order to identify, quantify, and correct for any non-channel-, non-outlet-specific errors (or biases) in the Panel data. Identification and quantification of a "private label" bias in the panel data may be evident across products and channels; para [0197], wherein geographic attributes of data, such as store locations, may be coded with geographic information, such as GPS information, so that data can be presented visually on a map. For example, a map may show a geographic region, such as the San Francisco area, with all stores having desired attributes being highlighted on the map (such as all grocery stores of a particular banner with more than ten thousand square feet in floor space). A user may interact with the map, such as by clicking on particular stores, encircling them with a perimeter (such as a circle or rectangle), specifying a distance from a center location, or otherwise interacting with the map, thus establishing a desired geographic dimension for a view. The desired geographic dimension can then be used as the dimension for a view or query of that market, such as to show store data for the selected geographic area, to make a projection to stores in that area, or the like; paras [0339] & [0439]- [0440], wherein optimize the models, and/or create a new model or plurality of models. For example, a logic model and a neural model may compete and their outputs used and compared to optimize performance. The analytic server 134 may receive, processes, and/or produce data in accorHunt with a program that is expressed functionally, a program that is expressed procedurally, a rule based program, a state-based program, a heuristic, a machine learning algorithm; and para [1162], wherein the forecast tracking component may quickly and accurately identify why sales are tracking above or below plan. The tool compares estimated sales and due-to's from a final stored plan scenario with sales and due-to's based on actuals, e.g., year-to-date, current quarter, current month. Alternatively, target volumes from a user business plan could be loaded and tracked against actuals).
Regarding claim 8, Hunt discloses the method of claim 1, wherein the machine learning model estimates one or more parameters of a statistical distribution (see Hunt, referring to Fig. 17 applies parameter estimates from the model to the retailer's loyalty card data to develop expectations of customer spending at competing retailers; and Fig. 7 shows a statistical distribution).
Regarding claim 10, Hunt discloses the method of claim 1, wherein a dependent variable used by the machine learning model includes purchases at a retail outlet (see Hunt, paras [0339] & [0439]- [0440], wherein optimize the models, and/or create a new model or plurality of models. For example, a logic model and a neural model may compete and their outputs used and compared to optimize performance. The analytic server 134 may receive, processes, and/or produce data in accorHunt with a program that is expressed functionally, a program that is expressed procedurally, a rule based program, a state-based program, a heuristic, a machine learning algorithm; para [1244], wherein iterating a simulation of the effect may be based at least in part on a statistical criterion (i.e., dependent variable), such as goodness of fit, co-linearity between independent variables used in the data projection, model stability, validity, a standard error of an independent variable, a residual, a user specified criterion, or other criterion; and para [0460], wherein a retailer's loyalty card data may address both of the remaining sources of error in three, related ways: 1) a retailer's loyalty card data may represent exact measurements of a household's purchases in a retailer's venues).
Regarding claim 11, Hunt discloses the method of claim 1, wherein the estimated second household spend is used as an input to measure an extent of consumer shopping in one or more retail outlets (see Hunt, para [0462], wherein referring to FIG. 29, in a simplified example consisting of three households and three retailers, only a Retailer 1 is a participating retailer contributing its loyalty data for analysis. Based upon the data fusion methods described herein, analysis may provide an initial, bias-corrected estimate of the household-level purchases in all three retailers. In this example, comparison of the initial estimate with the loyalty data available for Retailer 1 shows a systematic underestimation of purchases. This identified bias may be quantified and used to correct the initial estimate for Retailer 1, but also for Retailers 2 and 3 (FIG. 30)).
Regarding claim 12, Hunt discloses the method of claim 11, wherein the extent of consumer shopping provides data related to a type of retail outlet one or more consumers favor when purchasing a particular product (see Hunt, para [0228], wherein the consumer tracking and targeting facility may provide a more accurate profiling of individual stores based on actual household demographics within a local trading area, incorporating real-world considerations such as multi-store competitive effects and shopper store preference for different categories. The consumer tracking and targeting facility may be based on a comprehensive base of a large number of households and a complete store list. The consumer master includes an extensive set of demographic and purchasing behavior attributes, and several derived segmentations, such as life stage).
Regarding claim 13, Hunt discloses the method of claim 1, wherein the estimated second household spend specifies a retail banner for one or more outlets where unreported purchases are estimated to be made (see Hunt, para [1058], wherein the promotion event may include one or more of a price reduction (e.g. product price reduction), an in-store display, a coupon, an in-store program, and the like. The promotion event may include an advertisement, including an advertisement for television, radio, print, a trade publication, the Internet, a billboard, interaction, and the like; and para [1326], wherein referring to Fig. 8 shows a fusion of incomplete data sources to create a more complete model and/or inconsistent data where the data fusion methodology reliably identifies predictable reasons why sales estimates from a consumer panel are inconsistent with POS data (i.e. unreported purchases) in known channels. It quantifies the degree to which products with common attributes require correction and it adjusts the consumer panel sales estimates for channels without POS to correct for biases. In addition, the methodology is built to allow for continuous improvement in the accuracy of sales estimates over time).
Regarding claim 14, Hunt discloses the method of claim 1, wherein the consumer panel data includes additional shopping behavior for consumers relative to the loyalty card data (see Hunt, para [0544], wherein an aspect of the present invention relates to reducing bias by data fusion of a household panel data and a loyalty card data. Referring to FIG. 1, there can be large variety of data sources, such as panel data source 198, a fact data source 102, a dimension data source 104 from which commercial activities, such as consumer behaviors, may be analyzed, projected, and used to better understand and predict commercial behavior).
Regarding claim 15, Hunt discloses the method of claim 1, wherein any overlap between the first plurality of consumers, the second plurality of consumers, and the third plurality of consumers is unknown (see Hunt, para [0538], wherein data from the datasets received in the data fusion facility 178 may be fused into a new panel dataset based on an association between the standard population database and each of the datasets received in the data fusion facility 178, at logical step 5710. A plurality of overlapping segments may be identified to use for comparing the new panel dataset and the retail channel dataset 5712. A statistical inference may be made using the new panel dataset to infer a missing datum in the retail channel dataset 5714).
Regarding claim 16, Hunt discloses the method of claim 1, wherein one or more of the first plurality of outlets and the second plurality of outlets includes at least one of a drug store, a club store, a grocery store, and a convenience store (see Hunt, para [153], wherein such a key can be used to relate loyalty card data (e.g., Grocery Store 1 loyalty card, Grocery Store 2 loyalty card, and Convenience Store 1 loyalty card) that are available for a single customer, so that the fact data from multiple sources can be used as a fused data source for analysis on desirable dimensions).
Regarding claims 17-19 rejected based upon the same rationale as the rejection of claims 1 and 3-4, respectively, since they are the computer readable medium claims corresponding to the method claims. Claim 17 recites additional feature nontransitory computer readable medium that, when executing on one or more computing devices.
Hunt fails to explicitly disclose computer readable medium that, when executing on one or more computing devices.
Analogous art Kruger et al. discloses computer readable medium that, when executing on one or more computing devices (see Kruger, para [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hunt, regarding the Bias Reduction Using Data Fusion of Household Panel Data and Transaction Data, to have included computer readable medium that, when executing on one or more computing devices because it would improve the goal programming model for nurse scheduling. Using the Data Integration and Analysis of Kruger would improve the processing efficiency. 
Regarding claim 20 rejected based upon the same rationale as the rejection of claims 1, respectively, since it is the system claim corresponding to the computer storage media claims. Claim 20 recites additional feature a processor and a memory, the memory storing computer code executable by the processor; access the point of sale data, the consumer panel data, and the loyalty card data (see Hunt, [1321] & [1682]).
Claims 2-3 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US Pub. No. 2008/0319829), in view of Santiago Carbó-Valverde, José M. Liñares-Zegarra et al. "How effective are rewards programs in promoting payment card usage? Empirical evidence," Journal of Banking & Finance 35 (2011) 3275–3291), in view of Kruger et al. (US Pub. No. 2012/0150587), and further in view of Georg M. Goerg, Yuxue Jin, Nicolas Remy, Jim Koehler et al. "How Many Millennials Visit YouTube? Estimating Unobserved Events from Incomplete Panel Data Conditioned on Demographic Covariates," Google Inc., April 27, 2015).
Regarding claim 2, Hunt discloses the method of claim 1, wherein the probabilistic distribution, as set forth above with claim 1.
While Zegarra et al. discloses a binomial distribution, however, Zegarra fails to explicitly disclose a beta binomial/negative binomial.
Hunt et al.,  Zegarra et al., and Kruger et al. combined fail to explicitly disclose a beta binomial/negative binomial distribution.
Analogous art Koehler et al. discloses the probabilistic distribution includes a beta binomial/negative binomial distribution (see Koehler, page 3, wherein probabilistic distribution 
    PNG
    media_image1.png
    84
    865
    media_image1.png
    Greyscale
; and abstract, wherein a beta-binomial negative-binomial hurdle (BBNBH) model to impute missing events in count data with excess zeros).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hunt, regarding the Bias Reduction Using Data Fusion of Household Panel Data and Transaction Data, to have included the probabilistic distribution includes a beta binomial/negative binomial distribution because it would have improved profitability and market share. Hunt discloses the probabilistic distribution. Using Estimating Unobserved Events from Incomplete Panel Data Conditioned on Demographic Covariates of Koehler would improve data accuracy.
Regarding claim 3, Hunt discloses the method of claim 1, wherein the probabilistic distribution, as set forth above with claim 1.
Hunt et al.,  Zegarra et al., and Kruger et al. combined fail to explicitly disclose a beta binomial/negative binomial hurdle distribution.
Analogous art Koehler et al. discloses the probabilistic distribution includes a beta binomial/negative binomial hurdle distribution (see Koehler, page 3, wherein probabilistic distribution 
    PNG
    media_image1.png
    84
    865
    media_image1.png
    Greyscale
; and abstract, wherein a beta-binomial negative-binomial hurdle (BBNBH) model to impute missing events in count data with excess zeros).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hunt, regarding the Bias Reduction Using Data Fusion of Household Panel Data and Transaction Data, to have included the probabilistic distribution includes a beta binomial/negative binomial hurdle distribution because it would have improved profitability and market share. Hunt discloses the probabilistic distribution. Using Estimating Unobserved Events from Incomplete Panel Data Conditioned on Demographic Covariates of Koehler would improve data accuracy. 
Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US Pub. No. 2008/0319829), in view of Santiago Carbó-Valverde, José M. Liñares-Zegarra et al. "How effective are rewards programs in promoting payment card usage? Empirical evidence," Journal of Banking & Finance 35 (2011) 3275–3291), in view of Kruger et al. (US Pub. No. 2012/0150587), and further in view of Mun et al. (US Pub. No. 2014/0324521).
Regarding claim 7, Hunt discloses the method of claim 1, wherein the machine learning model.
Hunt et al.,  Zegarra et al., and Kruger et al. combined fail to explicitly disclose a multivariate regression model.
Analogous art Mun et al. discloses a multivariate regression model (see Mun, para [0499], wherein using multivariate regression analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hunt, regarding the Bias Reduction Using Data Fusion of Household Panel Data and Transaction Data, to have included a multivariate regression model because it would have improved profitability and market share. Hunt discloses the probabilistic distribution. Using Qualitative and Quantitative Analytical Modeling of Sales Performance and Sales Goals of Mun would improve data accuracy.
Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US Pub. No. 2008/0319829), in view of Santiago Carbó-Valverde, José M. Liñares-Zegarra et al. "How effective are rewards programs in promoting payment card usage? Empirical evidence," Journal of Banking & Finance 35 (2011) 3275–3291), in view of Kruger et al. (US Pub. No. 2012/0150587), and further in view of Monti, G., Mateu-Figueras, G., Pawlowsky-Glahn, V., and Egozcue, J. et al. “The shifted-scaled Dirichlet distribution in the simplex,” In Proceedings of the 4th International Workshop on Compositional Data Analysis.
Regarding claim 9, Hunt discloses the method of claim 8, wherein the statistical distribution, as set forth above with claim 8.
Hunt et al.,  Zegarra et al., and Kruger et al. combined fail to explicitly disclose a Dirichlet multinomial distribution.
Analogous art Egozcue et al. discloses statistical distribution includes a Dirichlet multinomial distribution (see Egozcue, abstract, wherein Dirichlet probability distributions is using probability densities with respect to the Aitchison measure; and page 6, wherein the Dirichlet distribution is still popular for analyzing compositional data because of its conjugate property with the multinomial likelihood in Bayesian analysis and its computational efficiency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hunt, regarding the Bias Reduction Using Data Fusion of Household Panel Data and Transaction Data, to have included a Dirichlet multinomial distribution because it would have improved profitability and market share. Hunt discloses the probabilistic distribution. Using The shifted-scaled Dirichlet distribution in the simplex of Egozcue would improve data accuracy.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        8/4/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 1 and specification paras 23-24, 26, and 51-52). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. " receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        2 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        3 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.